DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-16, 18-20 allowable. The restriction requirement as set forth in the Office action mailed on 7/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 15-16 and 18-20, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-16, and 18-20 allowed.
Claims 1 and 3-8 allowed for the reasons identified in the office action dated 5/5/2021.
The following is an examiner’s statement of reasons for allowance:
Claims 9-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 9, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A gas turbine engine, the engine comprising: a rotor assembly: and a lubricant system defining a lubricant circuit through which a lubricant flows in fluid communication with a bearing assembly of the engine, wherein the lubricant system selectively bypasses thermal communication of the lubricant and a heat sink based at least on a temperature of the lubricant within the lubricant circuit, and wherein the lubricant system selectively bypasses thermal communication of the lubricant with the heat sink based on a vibratory response of the rotor assembly.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 15-16 and 18-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 15, including every structural element and associated method step recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for operating a gas turbine engine defining a bowed rotor condition, the method comprising: maintaining a temperature of a lubricant within a lubricant circuit at or above a bowed rotor mitigation (BRM) temperature threshold, wherein maintaining the temperature of the lubricant comprises selectively bypassing, at least in part, the lubricant from thermal communication with a heat sink based at least on maintaining the temperature of the lubricant at or above the BRM temperature threshold, and wherein selectively bypassing thermal communication of the lubricant with the heat sink is further based on a vibratory response of a rotor assembly of the gas turbine engine; and flowing the lubricant through the lubricant circuit in fluid communication with a bearing assembly of the engine.”
None of the references of the prior art teach or suggest the elements of the lubrication method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654